—In an action to recover damages for personal injuries, the plaintiff appeals from a judgment of the Supreme Court, Queens County (Kitzes, J.), dated June 6, 2002, which, upon the granting of the defendant’s motion pursuant to CPLR 4401 to dismiss the complaint for failure to establish a prima facie case, dismissed the complaint.
*402Ordered that the judgment is affirmed, with costs.
The Supreme Court properly granted the defendant’s motion to dismiss the complaint. Viewing the evidence in the light most favorable to the plaintiff, there is no rational process by which a jury could find for the plaintiff and against the defendant (see Habib v Habib, 278 AD2d 277 [2000]; Scholl v Heidi’s Delicatessen, 232 AD2d 396 [1996]). The plaintiff failed to present any evidence that the defendant either created or had actual or constructive notice of the allegedly dangerous condition (see Piacquadio v Recine Realty Corp., 84 NY2d 967, 969 [1994]).
The plaintiff’s remaining contention is without merit. Santucci, J.P., Florio, Schmidt and Adams, JJ., concur.